690 S.E.2d 614 (2010)
In the Matter of Ralph James VILLANI.
No. S10Y0353.
Supreme Court of Georgia.
March 1, 2010.
Paula J. Frederick, General Counsel State Bar, Jonathan W. Hewett, Asst., General Counsel State Bar, for State Bar of Georgia.
Edwin Marger, Jasper, for Villani.
PER CURIAM.
This disciplinary matter is before the Court on Ralph James Villani's petition for voluntary discipline, in which he seeks the imposition of a Review Panel reprimand for his admitted violations of Rules 1.4 and 1.5(a) of the Georgia Rules of Professional Conduct Bar Rule 4-102(d). The maximum penalty for a violation of either rule is a public reprimand. The State Bar has filed a response stating that the interests of the public and the Bar would be best served by accepting the petition.
In the petition, Villani admits that a client hired him in August 2007 to advise her concerning the death of her son, that he failed to timely and properly respond to the client's inquiries about the matter, and that the client discharged him in December 2007. The client paid Villani $15,000 during the representation. The client requested an accounting of Villani's professional services and a refund of fees. Villani provided a billing statement, but the client disputed it and continued to request at least a partial refund. Villani did not return any fees and the client filed a fee arbitration petition with the State Bar. In November 2008 the fee arbitration panel awarded the client $6,500 and Villani refunded that sum to the client. Villani admits that the fee he charged the client was unreasonable given the relevant factors. In mitigation, Villani states that he has cooperated with the State Bar in submitting this petition for voluntary discipline; that he is sincerely remorseful for his disciplinary rule violations and accepts responsibility for his misconduct; that he has no other disciplinary record aside from an Investigative Panel reprimand administered on May 11, 2001; and that he refunded the amount awarded the client by the fee arbitration panel.
Having reviewed the record, the Court concludes that Villani violated Rules 1.4 and 1.5(a) and finds that a Review Panel reprimand is the appropriate sanction for Villani's conduct. Accordingly, this Court hereby accepts Villani's petition and orders that Ralph James Villani receive a Review Panel reprimand in accordance with Bar Rules 4-102(b)(4) and 4-220.
Review Panel reprimand.
All the Justices concur.